DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the RCE filed on 08/24/2021.
As per instant Amendment, submitted on 08/05/2020, Claims 1, 6, 8, 13, 15 and 20   have been amended; Claims 2-4, 9-11, 16-18 have been cancelled without prejudice. 
Claims 1, 8 and 15 are independent Claims; 
Claims 1, 5-8, 12-15 and 19-20 have been examined and are pending. This Office Action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2020 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1, 5-8, 12-15 and 19-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (“Sakamoto,” US 6279079, published on 08/21/2001) in view of BOULTON et al. (“BOULTON,” US 20190205526, filed on 09/12/2018) 

Regarding Claim 1;	
Sakamoto discloses a system comprising: 
a memory storing executable code; and a hardware processor to execute the code to (Col 1, line 65 – Col 2, line 2  , lines ; the program code to be accessed is located in the cache memory [] for each instruction which the CPU executes): 
call a first function (Col 3, lines42-44; fig. 36B; when the frequency of calls of the function code is lower than a predetermined count, the function code read from the second storage means is executed); and 
in response to each call to the first function: evaluate a counter indicating a number of times the first function has been called (Col 18, lines 61-65; figs. 36A-B; determined that the number of times that the function codes was called does not exceed the number of times triggering duplication, a determination that the duplication is not required); 
execute a same first version of the first function in response to each call to the first function if the counter does not exceed a threshold value (Col 18, lines 61-65; figs. 36A-B; determined that the number of times that the function codes was called does not exceed the number of times; Col 3, lines42-44; when the frequency of calls of the function code is lower than a predetermined count, the function code read from the second storage means is executed); and 
if the counter exceeds the threshold value, execute a second version of the first function (Col 3, lines 44-47; fig. 36B; when the frequency of calls exceeds the predetermined count, the duplicate of the function code is created in the first storage means so that the function code is executed).

However, in an analogous art, BOULTON discloses stack cookie protection system/method that includes:
reset the counter (BOULTON: par 0044; fig. 6; the process ends so that the function can be updated with stack cookie protection; par 0046; the process may resume after, e.g., a new binary file is presented to the computer);
wherein the second version of the first function is more secure and more resource- consuming than the first version of the first function (BOULTON: par 0036; the processor may be programmed to identify stack cookie protection by evaluating the functions called during execution of the binary file [] the processor may be programmed to classify each function based on its type. one classification may be assigned to functions that are not vulnerable to stack overflow. As such, type A functions may not require stack protection. Another classification may be applied to functions identified by the developer as including a stack protection attribute; par 0021; the external system choose not to deploy a binary software component where the security manifest indicates that the component includes functions that do not implement stack cookie protection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of BOULTON with the method/system of Sakamoto to include reset the counter; wherein the second version of the first function is more secure and more resource-  One would have been motivated to identifying a function in a binary file, assigning one of a plurality of classifications to the function, and determining that the function requires stack cookie protection based at least in part on the classification assigned to the function (BOULTON: abstract).

Regarding Claim 5; 
Sakamoto in combination with BOULTON discloses the system according to Claim 1,
BOULTON further discloses wherein the security-related feature comprises one or more of stack cookie protection, extended logging, and buffers size checks (BOULTON: par 0012; in response to determining that the function utilizes stack cookie protection, a security report for the binary software component is updated to indicate that the function utilizes stack cookie protection; par 0036; the processor may be programmed to identify stack cookie protection by evaluating the functions called during execution of the binary file).  
One would have been motivated to identifying a function in a binary file, assigning one of a plurality of classifications to the function, and determining that the function requires stack cookie protection based at least in part on the classification assigned to the function (BOULTON: abstract).



Regarding Claim 6; 
Sakamoto in combination with BOULTON discloses the system according to Claim 1,
Sakamoto further discloses the processing unit to execute the code to: call a second function (Sakamoto: Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system); in response to each call to the second function: evaluate a second counter indicating a number of times the second function has been called (Sakamoto: Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system; when the frequency of calls of the function code is lower than a predetermined count, the function code read from the second storage means is executed); execute a same first version of the second function in response to each call to the second function if the second counter does not exceed a threshold value (Sakamoto: Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system; Col 18, lines 61-65; figs. 36A-B; determined that the number of times that the function codes was called does not exceed the number of times triggering duplication, a determination that the duplication is not required); if the second counter exceeds the second threshold value, execute a second version of the second function (Sakamoto: Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system; Col 3, lines 44-47; fig. 36B; when the frequency of calls exceeds the predetermined count, the duplicate of the function code is created in the first storage means so that the function code is executed). 
BOULTON further discloses wherein the second version of the second function is more secure and more resource- consuming than the first version of the second function (BOULTON: par 0036; the processor may be programmed to identify stack cookie protection by evaluating the functions called during execution of the binary file [] the processor may be programmed to classify each function based on its type. one classification may be assigned to functions that are not vulnerable to stack overflow. As such, type A functions may not require stack protection. Another classification may be applied to functions identified by the developer as including a stack protection attribute; par 0021; the external system choose not to deploy a binary software component where the security manifest indicates that the component includes functions that do not implement stack cookie protection).
One would have been motivated to identifying a function in a binary file, assigning one of a plurality of classifications to the function, and determining that the function requires stack cookie protection based at least in part on the classification assigned to the function (BOULTON: abstract).

Regarding Claim 7; 
Sakamoto in combination with BOULTON discloses the system according to Claim 6,
 further discloses the processing unit to execute the code to: call a third function (Sakamoto: Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system); and in response to the call to the third function, determine whether to execute a first version of the third function, a second version of the third function, or a third version of the third function (Sakamoto: Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system; Col 18, lines 61-65; figs. 36A-B; determined that the number of times that the function codes was called does not exceed the number of times triggering duplication, a determination that the duplication is not required; Col 3, lines 44-47; fig. 36B; when the frequency of calls exceeds the predetermined count, the duplicate of the function code is created in the first storage means so that the function code is executed).
BOULTON further discloses wherein the third version of the third function comprises a first set of security-related features (BOULTON: par 0036; the processor may be programmed to identify stack cookie protection by evaluating the functions called during execution of the binary file [] the processor may be programmed to classify each function based on its type; par 0037; the settings may include an option to disable stack protection for all functions, an option to provide stack protection for all functions, an option to provide stack protection for type C functions, an option to provide stack protection for type C and type D functions, and an option to provide stack protection for type B and type C functions), the second version of the third function comprises a second set of security-related features (BOULTON: par 0036; the processor may be programmed to classify each function based on its type. one classification may be assigned to functions that are not vulnerable to stack overflow. Another classification may be applied to functions identified by the developer as including a stack protection attribute; par 0013; binary static analysis method of reliably identifying the presence of stack cookie protection in a binary file. Some compilers provide an option for run-time detection of stack buffer overflows; par 0037; the settings may include an option to disable stack protection for all functions, an option to provide stack protection for all functions, an option to provide stack protection for type C functions, an option to provide stack protection for type C and type D functions, and an option to provide stack protection for type B and type C functions), and the first version of the third function does not comprise the first set or the second set of security-related features (BOULTON: par 0036; the processor may be programmed to classify each function based on its type. one classification may be assigned to functions that are not vulnerable to stack overflow; par 0037; the settings may include an option to disable stack protection for all functions, an option to provide stack protection for all functions, an option to provide stack protection for type C functions, an option to provide stack protection for type C and type D functions, and an option to provide stack protection for type B and type C functions).
One would have been motivated to identifying a function in a binary file, assigning one of a plurality of classifications to the function, and determining that the function requires stack cookie protection based at least in part on the classification assigned to the function (BOULTON: abstract).

Regarding Claim 8; 
Sakamoto discloses a method comprising: 
calling a first function (Col 3, lines42-44; fig. 36B; when the frequency of calls of the function code is lower than a predetermined count, the function code read from the second storage means is executed); and 
in response to each call to the first function: evaluating a counter indicating a number of times the first function has been called (Col 18, lines 61-65; figs. 36A-B; determined that the number of times that the function codes was called does not exceed the number of times triggering duplication, a determination that the duplication is not required); 
executing a same first version of the first function in response to each call to the first function if the counter does not exceed a threshold value (Col 18, lines 61-65; figs. 36A-B; determined that the number of times that the function codes was called does not exceed the number of times triggering duplication, a determination that the duplication is not required; Col 3, lines42-44; when the frequency of calls of the function code is lower than a predetermined count, the function code read from the second storage means is executed); and 
if the counter does not exceed a threshold value, executing a second version of the second function (Col 18, lines 33-37; figs 36 A-B; a table listing frequency of calls [] process executed by the program execution system; Col 18, lines 61-65; determined that the number of times that the function codes was called does not exceed the number of times; Col 3, lines42-44; when the frequency of calls of the function code is lower than a predetermined count, the function code read from the second storage means is executed),.
Sakamoto discloses all the limitations as recited above, but do not explicitly disclose wherein the second version of the first function is more secure and more resource- consuming than the first version of the first function.  
However, in an analogous art, BOULTON discloses stack cookie protection system/method that includes:
wherein the second version of the first function is more secure and more resource- consuming than the first version of the first function (BOULTON: par 0036; the processor may be programmed to identify stack cookie protection by evaluating the functions called during execution of the binary file [] the processor may be programmed to classify each function based on its type. one classification may be assigned to functions that are not vulnerable to stack overflow. As such, type A functions may not require stack protection. Another classification may be applied to functions identified by the developer as including a stack protection attribute; par 0021; the external system choose not to deploy a binary software component where the security manifest indicates that the component includes functions that do not implement stack cookie protection).
  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of BOULTON with the method/system of Sakamoto to include wherein the second version of the first function is more secure and more resource- consuming than the first version of the first function. One would have been (BOULTON: abstract).

Regarding Claim 12;
This Claim recites a method that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a method that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 14;
This Claim recites a method that perform the same steps as system of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  




Regarding Claim 15;
This Claim recites a non-transitory computer-readable medium that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 19;
This Claim recites a medium that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 20;
This Claim recites a medium that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W./Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439